DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong (US PUB 2017/0288573).

With respect to claim 1, Hong discloses a detection apparatus for unbalanced DC link capacitor voltage (See the abstract of Hong), the DC link providing a DC voltage (See the abstract of Hong), and having a plurality of capacitors coupled in series (See [210] and [220] in figure 1 of Hong) to two ends of the DC link (See the two ends of [210] and [220] in figure 1 of Hong) and a plurality of balanced resistors (See [215] and [225] in figure 1 of Hong) coupled in series to two ends of the DC link (See [100] in figure 1 of Hong) and corresponding to the capacitors (See [210] and [220] in figure 1 of Hong), the detection apparatus comprising: a plurality of sense resistors (See [235] and [245] in figure 1 of Hong), one end of each sense resistor coupled to a common- connected node (See the node connecting [235] and [245] in figure 1 of Hong) of two capacitors (See [210] and [220] in figure 1 of Hong), and the other end of each sense resistor coupled to a common- connected node of two balanced resistors (See [215] and [225] in figure 1 of Hong), and a current sensor coupled to one of the sense resistors, and configured to measure a current value of a current flowing through the sense resistor coupled to the current sensor (See paragraph [0048] of Hong).
With respect to claim 2, Hong discloses the detection apparatus for unbalanced DC link capacitor voltage in claim 1, wherein the DC voltage is acquired by converting an AC voltage by an AC-to-DC converter, or the DC voltage is provided to the AC-to-DC converter and converted into the AC voltage (See the rectification unit [100] shown in figure 1 of Hong).
With respect to claim 3, Hong discloses the detection apparatus for unbalanced DC link capacitor voltage in claim 2, wherein the AC-to-DC converter is a multi-level converter (See paragraph [0060] of Hong).
Allowable Subject Matter
Claims 4, 5, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect4 to claim 4, the prior art of record neither shows nor suggests the combination of structural elements wherein the DC voltage is acquired by converting another DC voltage by a DC-to-DC converter, or the DC voltage is provided to the DC-to-DC converter and converted into the another DC voltage.
With respect to claim 5, the prior art of record neither shows nor suggests the combination of structural elements wherein the current sensor is a Hall-effect current sensor or a current sense amplifier.
With respect to claim 6, the prior art of record neither shows nor suggests the combination of structural elements wherein the DC voltage is greater than 1000 volts.
Claims 7-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 7, the prior art of record neither shows nor suggests the combination of structural elements comprising having a neutral node and providing a first DC voltage and a second DC voltage, and having a plurality of capacitors coupled in series to two ends of the DC link and a plurality of balanced resistors coupled in series to two ends of the DC link and corresponding to the capacitors, the detection apparatus comprising: a plurality of sense resistors, one end of each sense resistor coupled to a common- connected node of two capacitors, and the other end of each sense resistor coupled to a common- connected node of two balanced resistors, and  a current sensor coupled to one of the sense resistors, and configured to measure a current value of a current flowing through the sense resistor coupled to the current sensor.
Claims 8 and 9 depend from allowed claim 7 and are therefore also allowed.
With respect to claim 10, the prior art of record neither shows nor suggests the combination of structural elements comprising a neutral node and providing a first DC voltage and a second DC voltage, and having a plurality of capacitors coupled in series to two ends of the DC link and a plurality of balanced resistors coupled in series to two ends of the DC link and corresponding to the capacitors, the detection apparatus comprising: a plurality of sense resistors, one end of each sense resistor coupled to a common-connected node of two capacitors, and the other end of each sense resistor coupled to a common- connected node of two balanced resistors; no sense resistor is coupled to the neutral node, a first current sensor coupled to one of the sense resistors corresponding to the first DC voltage, and configured to measure a first current value of a current flowing through the sense resistor coupled to the first current sensor, and a second current sensor coupled to one of the sense resistors corresponding to the second DC voltage, and configured to measure a second current value of a current flowing through the sense resistor coupled to the second current sensor.
Claims 11 and 12 depend from allowed claim 10 and are therefore also allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PUB 2017/0338735 discloses a power conversion device.
      US PUB 9,831,824 discloses a current sensing on a MOSFET.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2858                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858